Exhibit 10.67

 

Steven R. Lacy   LOGO [g171786ex10_67pg001.jpg]

Senior Vice President, Administration

General Counsel and Secretary

 

 

   Koppers Inc.    436 Seventh Avenue    Pittsburgh, PA 15219-1800 October 4,
2006    Tel 412 227 2889    Fax 412 227 2333    LacySR@koppers.com   
www.koppers.com

Mr. James T. Dietz

526 McElheny Road

Glenshaw, PA 15116

 

Re: International Assignment Letter Agreement

Dear Jim:

Koppers Inc. (“Koppers”) is pleased to offer you an international assignment to
the United Kingdom (the “UK”) on the terms and conditions set forth in this
letter agreement (the “Agreement”).

 

1. ASSIGNMENT LETTER

This Agreement sets forth the terms and conditions of your proposed assignment
to Koppers in the UK. To the extent the terms and conditions set forth in this
Agreement and/or the attached Compensation Summary are different from the terms
of your current employment with Koppers Inc., the terms of employment set forth
in paragraphs 1-14 of this Agreement and such Compensation Summary will control
during the duration of your assignment in the UK.

 

2. POSITION AND LOCATION OF SERVICE

During the term of your assignment, your job title shall be Vice President,
European Operations. You will be based in Scunthorpe, North Lincolnshire, UK,
and will report to Kevin J. Fitzgerald, Senior Vice President, Global Carbon
Materials & Chemicals of Koppers. Your job duties in the UK will be determined
by Mr. Fitzgerald, but will include responsibility for the profit and loss of
Koppers Europe. For purposes of this Agreement, your “Host Country” will be the
UK and your “Home Country” will be the United States of America (the “USA”).
During the term of the assignment, you must abide by all laws, rules and
regulations of the UK.

 

3. CONDITIONS OF EMPLOYMENT

This Agreement and the benefits set forth herein are contingent upon you and
your spouse receiving a satisfactory health assessment and you receiving
authorization to work and reside in the UK. If your authorization to live and/or
work in the UK is revoked at any time during the term of your assignment in the
UK, then Koppers, in its sole discretion, may consider all or any portion of
this Agreement to be void. In the event of such revocation, Koppers will
reimburse you and your spouse for the cost of one-way economy airfare by the
most direct route from the UK to the USA.



--------------------------------------------------------------------------------

 

October 4, 2006

Page 2

 

4. ASSIGNMENT BASE SALARY

Effective January 1, 2007 you will be transferred to the UK with a Home Country
base salary of USD$183,650 USD per year. You will remain on the US payroll
during your assignment and your salary will be paid in US Dollars. Adjustments,
if any, to your base salary will be determined on the same basis and will be
effective at the same time as if you had remained in the USA as an elected Vice
President of Koppers.

 

5. ASSIGNMENT ALLOWANCES

All allowances associated with your assignment in the UK are described the
attached International Assignment Compensation Summary attached hereto as
Exhibit A. Allowance entitlements are subject to periodic review by Koppers. You
will be advised of any changes prior to the implementation of such changes. If
any such change shall be material, you may elect to terminate this Agreement.
Upon such termination by you, Koppers will reimburse you and your spouse for the
cost of one-way economy airfare by the most direct route from the UK to the USA
and indemnify you for lost tax savings, if any that may result from such
termination.

Please remember that Koppers, in its sole discretion, has the right to
terminate, freeze or otherwise amend any of the benefit plans in which you
participate at any time for any reason; provided, however, that Koppers cannot
reduce any of your vested accrued benefits. Subject to the provisions of the
preceding paragraph, if any of such benefit plans are terminated, frozen or
otherwise amended, you and your eligible dependents will have no greater right
to benefits than the other participants in such benefit plans.

 

6. ASSIGNMENT BENEFITS

All benefits associated with your assignment are described in this Agreement.
Please note that (i) you and your spouse are entitled to one business class home
leave at company airfare expense visit per year (or, at your option, two coach
class home leave visits per year) during the duration of your stay in the UK,
not including any self-paid vacation leave to the U.S., which visits must be
approved in advance by the Senior Vice President, Global Carbon Materials and
Chemicals of Koppers, and (ii) housing in the UK must be approved in advance by
the Senior Vice President, Administration, General Counsel & Secretary of
Koppers.

 

7. INCOME TAX MANAGEMENT

At the expense of Koppers, an international consultant will assist you with the
tax filing requirements in the UK and the USA and will assist you with annual
tax preparation and filings.

 

8. ASSIGNMENT CONDITIONS

Many of the conditions contained in this Agreement are designed to assist you in
establishing yourself in the UK and take into account certain cost factors that
are involved in a transfer and resettlement. It is our goal to provide you with
a compensation package comparable to what you would receive as an employee based
in the USA.



--------------------------------------------------------------------------------

 

October 4, 2006

Page 3

 

On repatriation to the USA, you will no longer be entitled to any allowances
specifically relating to your overseas assignment.

 

9. ASSIGNMENT DURATION

The period of your assignment is currently estimated to be for three years
beginning on January 1, 2007, but is subject to extension by mutual agreement.
At the end of this period, Koppers will examine its options with respect to
extending or renewing your assignment in the UK. This examination may include an
assessment of Koppers operational requirements and corporate objectives.
However, you understand and agree that Koppers, in its sole discretion, may
reassign you to the USA at any time and terminate the terms of this Agreement.
Upon completion of your assignment, you will be re-assigned to a comparable
position (at no reduction in your then current base salary) within Koppers Inc.
or you shall be given the option of accepting a position outside of the USA.

 

10. EMPLOYMENT STATUS AND BENEFITS

During your assignment, you will remain an employee of Koppers Inc. Your
employment with Koppers Inc. will continue on the same terms and conditions that
would apply if you were in the USA, except to the extent this Agreement modifies
such terms and conditions. Your period of time in the UK will be treated as a
period of continuous employment with Koppers Inc. and will count toward any
service-related entitlements from Koppers Inc.

 

11. BANKING

Your Home Country annual base salary of USD$183,650 will be paid in US Dollars.
Any income tax liability with respect to your salary shall continue to be your
obligation. Notwithstanding anything to the contrary contained herein, Koppers
shall reimburse you for any income taxes paid by you on relocation expenses
which are deemed includable in your income under any federal, state or local
laws.

 

12. TERMINATION

The continuation of the provisions set forth in this Agreement will be subject
to your ongoing satisfactory performance of your job duties and to a
satisfactory health clearance no more frequently than once in any 12-month
period.

Nothing contained in this Agreement shall confer upon you any right to continue
in service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of Koppers (or any parent, affiliate or
subsidiary employing or retaining you) or of you, which rights are hereby
expressly reserved by each, to terminate your service at any time for any
reason, with or without cause.

If you resign before the scheduled conclusion of your assignment in the UK, you
will not be entitled to any further benefits or remuneration. In the event of
such resignation, we will reimburse you and your spouse for the cost of one-way
economy airfare by the most direct route from the UK to the USA. We will also
reimburse you for the cost of shipping your household goods from the UK to the
USA.



--------------------------------------------------------------------------------

 

October 4, 2006

Page 4

 

If your employment is terminated by us during the period of your assignment in
the UK, other than for cause, you will be given at least twelve (12) months
notice of termination or, in lieu of such notice, you shall be paid an
additional twelve (12) months base salary plus arrangements will be made to
provide you with life, disability, accident and group health insurance benefits
(for such twelve month period) substantially similar to those which you were
receiving immediately prior to your termination; provided, however, that such
payment shall be in lieu of and in complete satisfaction of any further salary
or severance payment that may be due and payable to you under the severance
policies of Koppers Inc., Koppers Europe or any shareholder, subsidiary or
affiliate of Koppers Inc. and further provided that your receipt of such payment
and benefits shall be conditioned upon you executing and delivering a release
satisfactory to Koppers Inc. and/or its shareholders, subsidiaries and
affiliates from any claims whatsoever that you may have on account of the
termination of your employment. In the event of such termination, you and your
spouse will be reimbursed for the cost of one-way business class airfare by the
most direct route from the UK to the USA. You will also be reimbursed for the
cost of shipping your household goods from the UK to the USA.

Upon the termination of your assignment in the UK and subject to the provisions
of the previous two paragraphs, we will reimburse you and your spouse for the
cost of one-way business class airfare by the most direct route from the UK to
the USA. We will also reimburse you for the cost of shipping your household
goods from the UK to the USA.

 

13. ACCEPTANCE

This international assignment offer set forth in this Agreement shall be valid
for ten (10) days after the date of this Agreement.

 

14. GOVERNING LAW

This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, USA. Any disputes arising out of this
Agreement shall be heard and determined in Pittsburgh, Pennsylvania, UK.

Please signify your understanding of, and agreement with, the terms of this
Agreement by signing the enclosed copy of this Agreement in the space provided
below and returning an executed copy to the undersigned.

We sincerely hope that you find your new international assignment to be a
challenging and rewarding experience on both a personal and professional level.

 

Very truly yours,

/s/ Steven R. Lacy

Steven R. Lacy



--------------------------------------------------------------------------------

 

October 4, 2006

Page 5

 

I hereby agree to the terms and conditions covering my assignment to the UK as
set forth above.

 

/s/ James T. Dietz

    OCT. 5, 2006   James T. Dietz     Date  



--------------------------------------------------------------------------------

 

October 4, 2006

Page 6

 

EXHIBIT A

INTERNATIONAL ASSIGNMENT COMPENSATION SUMMARY

JAMES T. DIETZ

 

Annual Base Salary   USD$183,650 per year. Base salary will be paid in US
Dollars. Adjustments, if any, to your base salary will be determined on the same
basis and will be effective at the same time as if you had remained in the USA
as an elected Vice President of Koppers. Incentive  

During the term of your assignment, your annual incentive target will be 55% of
your annual base salary. You will be eligible to participate in the following
annual incentive plans at the specified participation levels:

 

• Corporate Senior Management Plan – 25%

 

• Global CM&C KVA Plan – 25%

 

• Koppers Europe KVA Plan – 50%

 

Your actual participation in such plans shall be subject to such terms and
conditions as the Board of Directors of Koppers shall determine, from time to
time. Performance criteria for awards under the above plans will be based on the
terms of the applicable plans.

Long-Term Incentive Plan   You will participate in the 2005 Long Term Incentive
Plan of Koppers Holdings Inc., as such plan may be amended from time to time and
subject to the terms and conditions of such plan. The amount of any awards under
such plan shall be determined by the Board of Directors of Koppers Holdings Inc.
(or an appropriate Committee thereof) from time to time. Assignment Premium  
Beginning on the commencement date of the assignment and continuing through the
termination of the assignment, you shall receive an overseas assignment premium
equal to 35% of your annual base salary. Relocation Allowance   One (1) month
base salary upon going to the UK. One (1) month base salary upon return to the
USA, conditioned on staying in the UK for the full term of your duty. Temporary
Residence   At our expense, you, your spouse and pet dog will be relocated and
provided with suitable furnished housing in Scunthorpe. The specific location
and type of housing will be mutually agreed to by you and the Senior Vice
President, Administration, General Counsel & Secretary of Koppers Inc. You will
be reimbursed for the cost of all utilities for such housing. You will also be
reimbursed for the cost of any security deposits that may be



--------------------------------------------------------------------------------

 

October 4, 2006

Page 7

 

  required in connection with the rental of such housing (provided that any
deposit paid by Koppers shall be repayable to Koppers when the lease expires).
Except as set forth below under Expense Allowance, you shall not be provided
with any additional allowances or advances to purchase furniture or other items
in the UK. Residence at Home   Koppers will pay to winterize your primary
residence in the USA if you decide to retain ownership of such residence. At
your option, you may lease your primary residence in the USA. During your
assignment, Koppers will pay for the storage of your personal property in the
USA and will pay a reasonable amount toward outside maintenance of your primary
residence in the USA. If you sell your primary residence in the USA during the
term of this assignment, Koppers will reimburse you for 50% of the customary and
reasonable closing costs actually paid by you (up to a maximum of $10,000) in
connection with such sale. Shipment of Personal Goods   Koppers will pay a
reasonable amount toward the shipment of your personal goods (excluding
appliances and electrical items) both going to the UK and returning from the UK
to the USA. Notwithstanding the preceding sentence, Koppers understands and
agrees that you may move, at the expense of Koppers, selected furnishings and
home decorations. Medical Insurance   While in the UK, you and your spouse will
be covered by Koppers health insurance for Pittsburgh-based employees. Vacation
and Holidays   You shall be entitled to annual vacation benefits equal to the
greater of (i) four (4) weeks per year or (ii) the number of weeks to which you
are otherwise entitled in accordance with the Koppers vacation policy (as such
policy may be amended from time to time). You shall not be permitted to
duplicate vacation in both the UK and the USA. While in the UK, you shall
receive the same paid Holidays as UK employees. Automobile   Koppers will
provide you with the use of one vehicle during your stay in the UK. Koppers
Senior Vice President, Administration, General Counsel and Secretary shall
approve the make and model of such vehicle. In addition, Koppers will reimburse
you for fuel and maintenance expenses for such vehicle. Such vehicle shall be
insured by Koppers and your spouse will be listed as a secondary driver. Koppers
will also pay for mandatory driving instruction that is required for you and
your spouse to obtain drivers’ licenses in the UK.



--------------------------------------------------------------------------------

 

October 4, 2006

Page 8

 

SERP Plan   You shall be eligible to participate in the Koppers Inc. SERP II
retirement benefit plan, as such plan may be amended from time to time and
subject to the terms and conditions of such plan. Executive Physical   You shall
be entitled to receive an annual executive physical at no cost to you. Executive
Long-Term Disability Plan   You shall be entitled to participate in the enhanced
long-term disability plan of Koppers, as such plan may be amended from time to
time and subject to the terms and conditions of such plan. Survivor Benefit Plan
  You shall be eligible to participate in the Survivor Benefit Plan of Koppers,
as such plan may be amended from time to time and subject to the terms and
conditions of such plan and subject to the ability of Koppers to purchase life
insurance on your life at standard rates. Recreation   Koppers shall pay your
initiation fee and monthly dues at a mutually acceptable golf club located in
the Scunthorpe area. You will be responsible for all expenses incurred by you in
connection with your use of such club, except for expenses that are payable or
reimbursable under the expense reimbursement policy of Koppers. Change in
Control Agreement   Subject to approval by the Board of Directors of Koppers
Holdings Inc., you shall be entitled to a Change in Control Agreement
substantially in the form of Exhibit B attached hereto. Your Change in Control
Agreement shall be submitted to the Board of Directors of Koppers Holdings Inc.
on or about November 2, 2006. If your Change in Control Agreement is not
approved by the Board of Directors of Koppers Holdings Inc. by November 30,
2006, then either party may terminate this agreement without further obligations
hereunder. Expense Allowance   Koppers will provide a one-time, lump sum Expense
Allowance in the amount of $10,000 USD upon your arrival in the UK. Termination
of Benefit Plans   Koppers (or its subsidiaries, as the case may be), in its
sole discretion, has the right to terminate, freeze or otherwise amend any of
the benefit plans in which you participate at any time for any reason; provided,
however, that the Koppers (or its subsidiaries, as the case may be) cannot
reduce any of your vested accrued benefits. If any of such benefit plans are
terminated, frozen or otherwise amended, you and your eligible dependents will
have no greater right to benefits than the other participants in such benefit
plans.



--------------------------------------------------------------------------------

EXHIBIT B

CHANGE IN CONTROL AGREEMENT

This Agreement made this      day of                     , 200     by and
between                                          (“Executive”) and Koppers
Holdings Inc. (the “Company”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of certain key management
personnel of the Company and its affiliates; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a change in control of the Company exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the management of the Company and its affiliates to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a change in control of the Company.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound hereby, the parties agree as follows:

 

  1. Term of Agreement. The term of this Agreement (the “Term”) shall commence
as of                      and shall continue in effect until
                    ; provided, however, that if a Change in Control (as
hereinafter defined) shall have occurred during the Term, the Term shall
continue for a period of not less than twenty-four (24) months following the
month in which such Change in Control occurred. In no event, however, shall the
Term extend beyond the end of the calendar month in which Executive’s 65th
birthday occurs.

 

  2. Change in Control.

 

  a. Definition. For purposes of this Agreement, a “Change in Control of the
Company” shall be deemed to have occurred upon the first to occur of the
following events:

 

  i. any person, or more than one person acting as a group, (other than Saratoga
or the Management Investors, as such terms are defined in the Stockholders’
Agreement, dated December 1, 1997, by and among the Company, Saratoga Partners
III, LP and the Management Investors and other than any underwriter in a public
offering which promptly resells shares acquired in such public offering)
acquires ownership of stock of the Company that, together with the stock held by
such person or group, represents a majority of the total voting power of the
stock of the Company (“Change in Ownership”); or,



--------------------------------------------------------------------------------

  ii. during any twelve month period, a majority of the Company’s Board is
replaced by new directors whose appointment or election is not endorsed by a
majority of the Company’s Board (“Change in Effective Control”); or,

 

  iii. during any twelve month period, any one person, or more than one person
acting as a group, acquires assets from the Company having a total fair market
value equal to or more than one-third (1/3) of the total fair market value of
all of the assets of the Company immediately prior to such acquisition(s) and
Executive is employed in the business which relates to the assets transferred
(“Change in Ownership of Substantial Assets”); notwithstanding the preceding, a
Change in Ownership of Substantial Assets does not occur when assets are
transferred to (i) a shareholder in exchange for stock; (ii) an entity that is
at least fifty (50%) percent owned, directly or indirectly, by the Company;
(iii) a person, or more than one person acting as a group, that owns at least
fifty (50%) percent of the total value or voting power of the stock of the
Company; or, (iv) an entity that is at least fifty (50%) percent owned by a
person, or more than one person acting as a group, that owns at least fifty
(50%) percent of the total value or voting power of the stock of the Company;
or,

 

  iv. the Company’s termination of its business and liquidation of its assets;
or,

 

  v. the reorganization, merger or consolidation of the Company into or with
another person or entity, by which reorganization, merger or consolidation the
shareholders of the Company receive less than fifty percent (50%) of the
outstanding voting shares of the new or continuing corporation.

For purposes of the preceding Change in Ownership, Change in Effective Control
and Change in Ownership of Substantial Assets, persons are considered to be
acting as a group when such persons are owners of an entity that enters into a
merger, consolidation, purchase or acquisition of stock, or a similar business
transaction with the Company. Persons are not considered to be acting as a group
merely because such persons happen to purchase or own stock of the Company at
the same time or as a result of the same public offering.

 

  b. Termination Following Change in Control. Executive shall be entitled to the
benefits provided in subsection (c) below if any of the events, described in
Section 2(a) constituting a Change in Control of the Company shall have
occurred, and:

 

  i.

Executive terminates Executive’s employment upon 30 days’ written notice after
being required to relocate Executive’s primary office to a location greater than
50 miles from the then current location of Executive’s office or Executive
terminates Executive’s employment

 

2



--------------------------------------------------------------------------------

 

upon 30 days’ written notice after a material reduction in Executive’s duties,
responsibilities or compensation (unless the Company either revokes such
relocation requirement or revokes such material reduction in Executive’s duties,
responsibilities or compensation, as the case may be, during the period
beginning on the date of Executive’s written notice of termination and ending 30
days thereafter); or

 

  ii. The Company or its affiliates, as the case may be, terminates Executive’s
employment for any reason other than for Cause (as defined below) or by reason
of Executive’s Disability (as defined below);

Provided, however, that such termination, whether pursuant to Section 2(b)(i) or
2(b)(ii) above, shall have occurred (x) during the two-year period following
such Change in Control; or (y) prior to the date on which a Change in Control of
the Company occurs, if it can be reasonably demonstrated by Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or anticipation of a Change in Control.

 

  c. Compensation Upon Termination - In the event that a termination of
employment of Executive occurs under the circumstances set forth in Section 2(b)
above:

 

  i. No later than the fifth day following the date of termination, the Company
shall pay to Executive his or her full base salary through the date of
termination at the rate in effect at the time notice of termination is given;

 

  ii. In lieu of any further salary payments to Executive for periods subsequent
to the date of termination, the Company shall pay as severance pay to Executive,
at the time specified in subsection (d) below, a lump sum severance payment (the
“Severance Payment”) equal to two (or if less, the number of years, including
fractional years, from the date of termination until Executive reaches age 65)
times Executive’s annual Base Salary as in effect as of the date of termination
or immediately prior to the Change in Control of the Company, whichever is
greater;

 

  iii.

In lieu of any payments under the executive incentive plan or other bonus plan
in effect for the year in which Executive’s date of termination occurs, the
Company shall pay Executive, at the time specified in subsection (d) below, a
pro rata portion of all contingent awards granted under such plans for all
uncompleted periods, assuming for this purpose that the amount of each award
that would have been paid upon completion of such period would equal the average
of the payments from the executive incentive plan for the previous two
(2) years, and basing such pro rata portion upon the

 

3



--------------------------------------------------------------------------------

 

portion of the award period that has elapsed as of the date of termination;

 

  iv. In addition to the retirement benefits to which Executive is entitled, if
any, under the Retirement Plan of Koppers Inc. and Subsidiaries for Salaried
Executives (the “Qualified Plan”) and the Company’s “excess benefit plans” (the
“SERP Plan”) or any successor plans thereto, a lump sum payment equal to the
excess of (x) over (y), where (x) equals the sum of (A) the aggregate retirement
pension to which Executive would have been entitled under the terms of the
Qualified Plan (without regard to any amendment to the Qualified Plan made
subsequent to the Change in Control of the Company, which amendment adversely
affects in any manner the computation of retirement benefits under such plan),
determined as if Executive had accumulated thereunder two (2) additional years
of credited service or such lesser number of years of credited service,
including fractional years, to Executive’s 65th birthday (after any termination
pursuant to Section 2(b)) at Executive’s rate of Base Salary in effect on the
date of termination, and (B) the retirement pension to which Executive would
have been entitled under the terms of the SERP Plan, determined as if Executive
had accumulated thereunder two (2) additional Years of Service or such lesser
number of Years of Service, including fractional years, to Executive’s 65th
birthday (after any termination pursuant to Section 2(b)) at Executive’s rate of
Base Salary in effect on the date of termination; and where (y) equals the sum
of (A) the aggregate retirement pension to which Executive is entitled pursuant
to the provisions of the Qualified Plan, and (B) the retirement pension to which
Executive is entitled pursuant to the provisions of the SERP Plan. This
supplemental pension benefit shall be payable by the Company in a lump sum
payment as soon as legally permissible using the discount specified in the
Qualified Plan. Benefits hereunder which commence prior to age 60 with 25 years
of service, or age 55 with 10 years of service, shall be actuarially reduced to
reflect early commencement in accordance with the terms of any such Plan or
Plans. All defined terms used in this paragraph (iv) shall have the same meaning
as in the Qualified Plan, unless otherwise defined herein or otherwise required
by the context;

 

  v. For a twenty-four (24) month period or for the term of this Agreement,
whichever is later, or such lesser period to Executive’s 65th birthday after
such termination, the Company shall arrange to provide Executive with life,
disability, accident and group health insurance benefits substantially similar
to those which Executive was receiving immediately prior to the notice of
termination (or, in the Company’s discretion, the monetary equivalent of such
benefits, payable on a monthly basis). Benefits otherwise receivable by
Executive pursuant to this paragraph (vi) shall be reduced to the extent
comparable benefits are actually received by Executive during the twenty-four
(24) month period following Executive’s termination, and any such benefits
actually received by Executive shall be reported to the Company; and

 

4



--------------------------------------------------------------------------------

  vi. The Company’s obligations to indemnify and defend Executive with respect
to matters arising out of Executive’s performance during the Term shall continue
after Executive’s termination to the same extent that they existed prior to such
termination. The Company will, at all times, maintain in force and effect
Directors and Officers Liability Insurance.

 

  d. Except as provided in subsection (f) hereof, the payments provided for in
subsections (c) (ii) and (iii), above, shall be made not later than the fifth
day following the date of termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Internal Revenue Code as amended (the “Code”)) as soon as
the amount thereof can be determined, but in no event later than the thirtieth
day after the date of termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to Executive, payable on the fifth
day after demand by the Company (together with interest at the rate provided in
section 1274 (b)(2)(B) of the Code).

 

  e. Except as provided in subsection (c)(v) hereof, Executive shall not be
required to mitigate the amount of any payment provided for in this Section by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 2 be reduced by any compensation earned by
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

 

  f. Notwithstanding the provisions of this Section 2, in no event shall the
aggregate present value of “parachute payments” as defined in Section 280G of
the Code, exceed three times Executive’s “base amount”, as defined in
Section 280G(b)(3) of the Code. If the preceding limitation is exceeded, then
Executive’s payments and benefits in this Section 2 shall be reduced to the
extent necessary to cause the total payments and “parachute payments” to comply
with the limitation.

 

  g.

Executive’s entitlement to the benefits set forth in Sections 2(c)(ii), (iii),
(iv) and (v) shall be conditioned upon Executive executing and delivering a
release satisfactory to the Company releasing the Company and its affiliates and
persons employed by such entities from any and all claims, demands, damages,
actions and/or causes of action whatsoever, which Executive may have had on
account of the termination of Executive’s employment, including, but not limited
to claims of discrimination, including on the basis of sex, race, age, national
origin, religion, or handicapped status (with all applicable periods during
which Executive may revoke the release or any provision thereof having expired),
and any and all claims, demands and causes of

 

5



--------------------------------------------------------------------------------

 

action under any retirement or welfare benefit plan of the Company (as defined
in the Employee Retirement Income Security Act of 1974, as amended), other than
under the Company’s 401 (k) plan and the Qualified Plan, severance or other
termination pay. Such release shall not, however, apply to the ongoing
obligations of the Company arising under this Agreement, or any rights of
indemnification Executive may have under the Company’s policies or by contract
or by statute.

 

  3. Successors; Binding Agreement.

 

  a. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

  b. This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable to Executive
hereunder had Executive continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there is no such designee,
to Executive’s estate.

 

  4. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the signature page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

  5.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity
interpretation, construction and performance of this Agreement shall be governed

 

6



--------------------------------------------------------------------------------

 

by the laws of the Commonwealth of Pennsylvania without regard to its conflicts
of law principles. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under Section 2 shall survive the expiration of the
term of this Agreement.

 

  6. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

  7. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

  8. Definitions.

 

  a. Cause. Termination by the Company of Executive’s employment for “Cause”
shall mean termination (a) upon the willful and continued failure by Executive
to substantially perform Executive’s duties with the Company or its affiliates,
as the case may be, (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Chief Executive
Officer, which demand specifically identifies the manner in which the Chief
Executive Officer believes that Executive has not substantially performed
Executive’s duties, and Executive is given a reasonable opportunity to remedy
such identified failure to perform, or (b) the willful engaging by Executive in
conduct which is demonstrably and materially injurious to the Company or its
affiliates, as the case may be, monetarily or otherwise. For purposes of this
subsection, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company or its affiliates, as the case may be.

 

  b. Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from the full-time performance
of Executive’s duties with the Company for at least six (6) consecutive months
out of the previous twelve (12) months, and within thirty (30) days after
written notice of termination is given to Executive by the Company or its
affiliates shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment shall be deemed terminated for “Disability.”

 

  9. Dispute Resolution.

 

  a. Negotiation. If a dispute or controversy arises under or in connection with
this Agreement, the parties agree first to try in good faith to settle the
dispute or controversy. Any party may initiate the negotiation process by
written notice to the others, identifying the dispute or controversy and the
desire for negotiation.

 

7



--------------------------------------------------------------------------------

  b. Arbitration. If the parties have not resolved the dispute or controversy by
direct negotiations within thirty (30) days of such notice, any party may
initiate arbitration as herein provided. All disputes or controversies arising
under or in connection with this Agreement which are not resolved by negotiation
shall be decided by arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, provided, however,
that any such arbitration shall be before a single arbitrator selected by
agreement of the parties. Judgment upon the award or decision of the arbitrator
may be entered and enforced in any court of competent jurisdiction. In the event
that the parties cannot agree upon the selection of an arbitrator, the parties
agree that the American Arbitration Association in Pittsburgh, Pennsylvania will
select the arbitrator. Notwithstanding the foregoing to the contrary, a party
shall not be prohibited or precluded from seeking equitable relief in a court of
competent jurisdiction without first resorting to the dispute resolution
provisions of this Section 9 in circumstances in which a party’s interests or
property will otherwise be compromised. It is specifically intended by the
parties that if any equitable relief is granted by an arbitrator, said relief
may be enforced in any court of competent jurisdiction. The forum of such
arbitration shall be in Pittsburgh, Pennsylvania to the exclusion of all other
jurisdictions.

 

  c. Notice of Decision. The arbitrator shall promptly notify the parties in
writing of the decision, together with the amount of any dispute resolution
costs arising with respect thereto (the “Notice of Decision”). The Notice of
Decision need not contain an explanation of the decision or grounds thereof.

 

  d. Costs and Fees. All dispute resolution costs, which shall include any fee
for the arbitrator for services rendered shall be borne by the Company. Each
party is to pay its own counsel fees and expenses.

 

  10. Severability and Reformation. The provisions of this Agreement shall be
deemed to be divisible so that in the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement. In the event that
any provision of this Agreement (including, but not limited to, any provision
related to a time period, geographical area or scope of restriction) shall be
declared by a court of competent jurisdiction to exceed the maximum limitations
or restrictions such court deems reasonable and enforceable, then such provision
shall be deemed modified and reformed so as to be valid and enforceable to the
maximum extent lawfully permitted.

 

  11. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties; whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

8



--------------------------------------------------------------------------------

  12. Compliance with Code Section 409A.

 

  a. The terms of this Agreement are intended to, and shall be interpreted and
applied so as to, comply in all respects with the provisions of Internal Revenue
Code Section 409A and regulations and rulings thereunder. This terms of this
Agreement may be amended or modified at any time and in any respect by the
Company if and to the extent recommended by counsel in order to conform to the
requirements of Internal Revenue Code Section 409A and regulations and rulings
thereunder.

 

  b. Notwithstanding any provision of this Agreement to the contrary, in the
event that Executive is a “specified employee” within the meaning of Internal
Revenue Code Section 409A(a)(2)(B)(i), no payment under this Agreement may be
made, or may commence, before the date which is 6 months after the date of
Executive’s “separation from service” within the meaning of Internal Revenue
Code Section 409A(a)(2)(B)(i) (or, if earlier, the date of the Executive’s
death) if and to the extent such payment is a payment of "deferred compensation"
subject to Internal Revenue Code Section 409A.

 

  13. Confidential information.

 

  a.

Executive agrees and understands that Executive has been and will be exposed to
and receive certain confidential information of the Company and its affiliates,
including, but not limited to: technical information; business and marketing
plans; strategies; customer information; product information; pricing
information and policies; promotions; developments; financing plans; business
policies and practices; processes; techniques; methodologies; formulae;
processes; compilations of information; research materials; software (source and
object code); algorithms; computer processing systems; drawings; proposals; job
notes; reports; records; specifications; inventions; discoveries; improvements;
innovations; designs; ideas; trade secrets; proprietary information;
manufacturing, packaging, advertising, distribution, and sales methods; sales
and profit figures; and client and client lists and other forms of information
considered by the Company or its affiliates to be confidential and in the nature
of a trade secret (hereinafter all referred to as “Confidential Information”).
Executive acknowledges that the Confidential Information is a valuable and
unique asset of the Company and hereby covenants that both during and after
Executive’s employment, Executive shall keep such Confidential Information
confidential and shall not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of a
duly authorized representative of the Company. Further, Executive agrees that
Executive will not use any Confidential Information for any purpose (including,
but not limited to, use for Executive’s own benefit or for the benefit of a
third party) other than for purposes authorized by the Company or its affiliates
and for the benefit of the Company and/or its affiliates. The parties agree that
any Confidential Information that was disclosed or provided to Executive by the
Company or its affiliates prior to the effective date of this Agreement was
intended to be and shall be subject to the terms and conditions of this
Agreement. Executive agrees that

 

9



--------------------------------------------------------------------------------

 

this confidentiality covenant has no temporal or territorial restriction. The
obligation of confidentiality imposed herein shall not apply: (i) to information
that is now or hereafter becomes publicly known or generally known in the
Company’s industry other than as a result of Executive’s breach of Executive’s
obligations hereunder and (ii) to information that is required to be disclosed
by applicable laws, governmental regulations or judicial or regulatory process;
provided, however, in such event, that Executive may disclose such information
only to the extent required and shall give at least fifteen (15) days’ prior
written notice to the Company of the requirement to disclose such information to
the extent practicable under the circumstances.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY:      EXECUTIVE:  

 

    

 

  Signature      Signature  

 

    

 

  Name      Name  

 

    

 

  Title      Title  

 

10